ORDER
This is a petition for certiorari wherein the director of the Department of Administration challenges the Superior Court’s dismissal of his appeal from a decision of the Personnel Appeal Board ordering the reinstatement of an employee who, at the time of her discharge by the director, was a revenue officer in the Division of Taxation. The Superior Court judgment was based upon the trial justice’s finding that the director was not an aggrieved person within the meaning of the pertinent provisions of the Administrative Procedures Act, G.L. 1956 (1977 Reenactment) § 42-35-15(a).
On November 5, 1979, the employee, through her counsel, appeared before us in response to an order to show cause why the director’s appeal should not be sustained in light of the holding in Matunuek Beach Hotel, Inc. v. Sheldon, R.I., 399 A.2d 489 (1979). The Matunuek case, like others of recent vintage, holds that a governmental agency or official, while not technically aggrieved, may obtain judicial review if the public has an interest in the issue at stake which reaches beyond that of the immediate parties. Liguori v. Aetna Casualty & Surety Co., R.I., 384 A.2d 308 (1978); East Greenwich Yacht Club v. Coastal Resources Management Council, R.I., 376 A.2d 682 (1977); Altman v. School Committee, 115 R.I. 399, 347 A.2d 37 (1975); Buffi v. Ferri, 106 R.I. 349, 259 A.2d 847 (1969).
Counsel for the employee concedes that employment of qualified, competent people in the state’s service is a matter of public interest but points out that § 36-4-42 provides that actions taken by the Personnel Appeal Board in favor of an employee are to be final and binding on all parties. This reference constitutes good cause, and the director’s appeal is assigned to the regular calendar.